DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered. 
                                                               Status of Claims
Claim(s) 1-20 are pending in the application.  The previous rejections under 35 U.S.C 103 have been withdrawn in light of amendments made to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 10, 11 & 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deyerl (US 2010/0200560) in view of Moench (US 2010/0230863)
As Per Claim 1, Deyerl discloses an electromagnetic processing module [abstract], comprising: 
a main body [Fig. 1, #1] having a front face [refer to annotated Fig. 1, #A below],
a light emitting assembly [Fig. 1, #D] including a plurality of light emitting sources [Fig. 1, #14] for emitting a monochromatic or quasi-monochromatic light [Fig. 1 #14; by mere definition, “quasi-monochromatic” defines to almost but not quite monochromatic (https://en.wiktionary.org/wiki/quasimonochromatic). Considering the light sources are infrared radiators, a light would surely emit from said radiators that are not quite monochromatic but on the spectrum of being quasi-monochromatic as the light emitted would depend on which area on the radiator is emitting the most heat (https://en.wikipedia.org/wiki/Infrared_heater)]  , the light emitting assembly [Fig. 1, #12] being in thermal contact with the main body [Fig. 1, #1] mounted onto the main body [Fig. 1, #1] as to radiate frontwards [Par. 43; the reference discloses that the IR radiators (light emitting sources) are disposed in such a way to irradiate the preform directly (which would be in the frontwards direction) and indirectly through the reflectors],
a fluidic circuit [Fig. 1, #15] provided within the main body [Fig. 1, #1]; 
 at least one confinement element [Fig. 1, #8] made of a material opaque to the emitted light [Par. 50, Line 1] and having a confinement face  [Fig. 2a, #6] exposed to the emitted light, wherein the at least one confinement element [Fig. 1, #8] being a reflector frame [Fig. 1, #10]

wherein said confinement element [Fig. 1, #8] is mounted onto the main body [Fig. 1, #1] so as to be in thermal contact therewith, whereby thermal regulation of the confinement face [Fig. 1, #6] is provided by the fluidic circuit [Fig. 1, #15]. 

    PNG
    media_image1.png
    771
    1185
    media_image1.png
    Greyscale

wherein one confinement element [Fig. 1 , #8]  having an upper section and a front section which protrudes from the upper section. [Par. 41; “…The second component 10 may comprise a solid body having a structure adapted to the structure of the first component 8 and may therefore abut against the latter….”; the reference clearly discloses that a second surface (10) can be abutted against the surface of the confinement element (8), thus making the front section (8) protrude from the upper section (surface abutted against the confinement element; 10)]
Deyerl does not disclose a plurality of light emitting sources for emitting a monochromatic or quasi-monochromatic light; and 
the confinement face of the reflector frame being an optical reflecting front face oriented frontward. 
Moench, much like Deyerl, pertains to a system and method for heating objects during a thermal treatment process in a production line. 
Moench discloses a plurality of light emitting sources for emitting a monochromatic or quasi-monochromatic light [Par. 35, “…Therefore, in the system according to the invention, a Vertical Cavity Surface Emitting Laser (VCSEL) can be used as a source of laser light….”; in applicant’s own remarks, filed 01/05/2021, applicant admits that VSCEL sources have the function of emitting “monochromatic or quasi-monochromatic” light “…(Page 8, “…It allows a much more fragile technology of light source, and in particular "monochromatic or quasi-monochromatic sources, like laser or VCSEL…”)] 
the confinement face of the reflector frame [Fig. 2, #22] being an optical reflecting front face [Par. 56; “…these mirror surfaces 21, 22 can be made of any suitable material that has a highly reflective on its inner surface in order to optimally reflect the light….”] oriented frontward [Fig. 2, #22]. 
Moench discloses the benefits of the confinement face of the reflector frame being an optical reflecting front face oriented frontward in that it optimally reflects the light towards the preform [Par. 56] and the use of monochromatic or quasi-monochromatic light in that it has the advantage that their power dissipation is lower since each individually generates less light output, so in turn the required cooling is also more economical. [Par. 35]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the confinement element as taught by Deyerl in view of the absorber as taught by Moench 
As Per Claim 2, Deyerl discloses the confinement element [Fig. 1, #8] is fixed to the main body [Fig. 1, #1] by means of screws or any other fixation means providing tight contact [it is inherent that in order to be able to execute the function, the reflection body (confinement element) would have to be fixed tightly to the main body].
	As Per Claim 3, Deyerl discloses wherein one confinement element is a reflector frame [Fig. 2a, #8] surrounding the light emitting assembly [refer to annotated Fig. 1, #D above] and wherein one confinement face [Fig. 1, #6] of the reflector frame is an optically reflecting face oriented frontwards [Fig. 2a, #6].
	As Per Claim 4, Deyerl discloses the reflector frame [Fig. 2a, #8] has a rear edge [Fig. 2a, #11] opposite the reflecting face [Fig. 2a, #6] said rear edge [Fig. 2a, #11] being in contact with the front face [refer to annotated Fig. 1, #A below of the main body [Fig. 1, #1].
	As Per Claim 5, Deyerl discloses one confinement element is a lower reflector [Fig. 1, #24] mounted below the light emitting assembly [refer to annotated Fig. 1, #D above] and wherein one confinement face of the lower reflector [Fig. 1, #24] is an optically reflecting face oriented upwards [it ca be clearly seen in the figure that the plate-shaped shield (lower reflector) is facing upwards, as upwards is subjective with respect to the drawing].
As Per Claim 10, Deyerl discloses the light emitting assembly [refer to annotated [Fig. 1, #D above] is received in a hollow front housing [refer to annotated Fig. 1, #II below] formed in the front face (10) of the main body [Fig. 1, #1].

    PNG
    media_image2.png
    478
    687
    media_image2.png
    Greyscale

As Per Claim 11, Deyerl discloses said intake channel is opening, on the one hand, in the front housing through an intake hole [refer to annotated Fig. 1, #B below] and, on the other hand, on a rear face of the main body [Fig. 1, #1] through an inlet port [refer to annotated Fig. 1, #C below]

    PNG
    media_image3.png
    429
    638
    media_image3.png
    Greyscale

As Per Claim 13, Deyerl discloses wherein the fluidic circuit [Fig. 1, #15] comprises a pair of discharge channels [refer to annotated Fig 1, #A & #B below] formed on each side of the intake channel [refer to annotated the second annotated Fig. 1, #X, #Y and #Z; as stated by the reference (Par. 46,Lines the second reflection bodies would contain the same embodiment conditions as the first reflection bodies, which includes the cooling circuit with a discharge and intake channel. Therefore, as shown in the annoted fig. 1 below, #Y & #Z represent the cooling channels that would be placed, according to the reference’s disclosure. Therefore, with reference the intake channel (A), two parallel discharge channels (#W & #Z) would inherently be present)]

    PNG
    media_image3.png
    429
    638
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    389
    556
    media_image4.png
    Greyscale

As Per Claim 14, Deyerl disclose wherein the light emitting sources are designed for emitting in the infrared range. [Fig. 1, #14; Par. 42, Lines 1-3; the reference discloses the light emitting sources are infrared radiators] 
As Per Claim 15, Deyerl discloses all limitations of the invention except wherein the light emitting sources are infrared laser diodes.
Moench, much like Deyerl, pertains to a system and method for heating objects during a thermal treatment process in a production line. 
Moench discloses wherein the light emitting sources are infrared laser diodes. [Par. 35, Lines 3-4] 
Moench discloses the benefits of using light emitting sources such as infrared laser diodes as these lasers are manufactured much more economically, and have the advantage that their power dissipation is lower since each individually generates less light output, so in turn the required cooling is also more economical. [Par. 35, Lines 1-12] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of light emitting sources as taught by Deyerl in view of the infrared laser diodes as taught by Moench to further include the light emitting sources are infrared laser diodes in order to be more economical with the operation of the apparatus. [Par. 35, Lines 1-12]
As Per Claim 16, Deyerl discloses all limitations of the invention except wherein the light emitting sources are VCSEL diodes.
Moench, much like Deyerl, pertains to a system and method for heating objects during a thermal treatment process in a production line. 
Moench discloses wherein the light emitting sources are VCSEL diodes. [Par. 35, Lines 3-4] 
Moench discloses the benefits of using VCSEL diodes as light emitting sources such as infrared laser diodes as these lasers are manufactured much more economically, and have the advantage that 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of light emitting sources as taught by Deyerl in view of VCSEL diodes as taught by Moench to further include the light emitting sources are VCSEL diodes in order to be more economical with the operation of the apparatus. [Par. 35, Lines 1-12]
As Per Claim 17, Deyerl discloses a series of adjacent processing modules. [refer to annotated Fig.1, #A below; the examiner is interpreting each radiant light source (14) to be its own processing module as it would be able to execute the process of radiating heat to the perform(s). It can also be seen that said radiant light sources are adjacent to each other] 

    PNG
    media_image5.png
    617
    722
    media_image5.png
    Greyscale

As Per Claim 18, Deyerl discloses wherein one confinement element is a reflector frame [Fig. 2a, #8] surrounding the light emitting assembly [refer to annotated Fig. 1, #D above] and wherein one 
As Per Claim 19, Deyerl discloses one confinement element is a lower reflector [Fig. 1, #24] mounted below the light emitting assembly [refer to annotated Fig. 1, #D above] and wherein one confinement face of the lower reflector [Fig. 1, #24] is an optically reflecting face oriented upwards [it ca be clearly seen in the figure that the plate-shaped shield (lower reflector) is facing upwards, as upwards is subjective with respect to the drawing].
As Per Claim 20, Deyerl discloses one confinement element is a lower reflector [Fig. 1, #24] mounted below the light emitting assembly [refer to annotated Fig. 1, #D above] and wherein one confinement face of the lower reflector [Fig. 1, #24] is an optically reflecting face oriented upwards [it can be clearly seen in the figure that the plate-shaped shield (lower reflector) is facing upwards, as upwards is subjective with respect to the drawing].
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Deyerl (US 2010/0200560) in view of Moench (US 2010/0230863) in further view of Torobin (US 4303729)
As Per Claim 8, Deyerl discloses invention except a confinement element is above the light emitting assembly. [Fig. 1, #24]. 
Deyerl does not disclose the confinement element is an upper absorber. 
Torobin, much like Deyerl, pertains to an apparatus for making hollow microspheres. [Col. 1, Lines 15-20] 
Torobin discloses the confinement element is an upper absorber.  [Fig. 5, #31; Col. 10, Lines 50-53 “…a black coated flat metal plate absorber…]
Torobin discloses the benefits of the absorber in that it decreases heat loss and increases efficiency. [Col. 10, Lines 63-67]

`	As Per Claim 9, Deyerl discloses the confinement element [Fig. 1, #24] has an optically reflective lower edge oriented downwards [refer to annotated Fig. 1, #III] positioned in the vicinity of an upper edge of the light emitting assembly [refer to annotated Fig. 1, #D below].

    PNG
    media_image6.png
    478
    687
    media_image6.png
    Greyscale

Deyerl does not disclose the confinement element is an optical absorber. 
Torobin, much like Deyerl, pertains to an apparatus for making hollow microspheres. [Col. 1, Lines 15-20] 
Torobin discloses the confinement element is an optical absorber..  [Fig. 5, #31; Col. 10, Lines 50-53 “…a black coated flat metal plate absorber…]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the confinement element as taught by Deyerl in view of the absorber as taught by Torobin to further include one confinement element is an absorber having the confinement face being an optically absorbing face oriented frontwards to decreases heat loss and increases efficiency. [Col. 10, Lines 63-67]
Claim(s) 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Deyerl (US 2010/0200560) in view of Moench (US 2010/0230863) in further view of Sounder (US 4156626) in further view of Staats (US 3956053).
	As Per Claim 6, Deyerl discloses all limitations of the invention except wherein the lower reflector is mounted onto the main body through a setting plate provided with means for adjusting vertical position of the lower reflector with respect of the main body, said setting plate serving as thermal bridge between the main body and the lower reflector.
	Sounder, much like Deyerl, pertains to a method and apparatus for selectively heating discrete areas of a thermal plastic with radiant energy. [abstract] 
	Sounder discloses the lower reflector [Fig. 4, #54] is mounted onto the main body [Fig. 4] through provided with means for adjusting vertical position of the lower reflector with respect of the main body [Fig. 4, #58; Col. 8, Lines 68-61; the reference discloses that the reflector moves with respect to the radiant energy source. However, by the reflector being mounted onto the main body, it is inherent that the reflector is also moving with respect to the main body as well, taking any point of reference on the main body]	Sounder discloses the benefits of the lower reflector provided with means for adjusting its vertical positon in that since the continuous nature of the process may demand rapid change in the 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of an electromagnetic processing module taught by Deyerl in view of a lower reflector and adjusting means as taught by Sounder to further include the lower reflector is mounted onto the main body through provided with means for adjusting vertical position of the lower reflector with respect of the main body to be able to readily change the intensity of the radiant energy source as needed. [Col. 9, Lines 3-8]
	Neither Deyerl, nor Sounder disclose the lower reflector is mounted on a setting plate and said setting plate serving as thermal bridge between the main body and the lower reflector. 
	 Staats, much like Deyerl, and Sounder, pertains to an apparatus reflecting infrared heat energy for binding polyethylene. [abstract; Fig. 1] 
	Stats discloses a lower reflector [Fig. 3 #22] mounted on a main body [Fig. 3] through a setting plate [Fig. 3, #24] and, 
said setting plate [Fig. 3, #24]  serving as thermal bridge between the main body [Fig. 3] and the lower reflector [Fig. 3 #22; Col. 2, Lines 57-61; the setting plate, on which the lower reflector (24) is connected to the reflector (22), is part of the heat energy source, which is said to send heat to the reflector (22) and the backbone of a book cover, which is part of the main unit (Fig. 3)]
Staats discloses the benefits of the setting plate as it reduces the occurrence of overheating of plastic that would otherwise become unusable while being time-effective. [Col. 1, Lines 43-55]
Therefore, it would have been obvious to modify the teachings of Deyerl’s, and Sounder’s of a mounting configuration of the lower reflector in view of Staat’s teachings of a setting plate to further include the lower reflector is mounted on a setting plate and said setting plate serving as thermal bridge 
	As Per Claim 7, Deyerl, and Sounder discloses all limitations of the invention except wherein the setting plate has an optically reflecting face oriented frontwards. 
	 Staats, much like Deyerl and Sounder, pertains to an apparatus reflecting infrared heat energy for binding polyethylene. [abstract; Fig. 1] 
	Stats discloses the setting plate has an optically reflecting face oriented frontwards. [Fig. 3, #24]
Staats discloses the benefits of the setting plate as it reduces the occurrence of overheating of plastic that would otherwise become unusable while being time-effective. [Col. 1, Lines 43-55]
Therefore, it would have been obvious to modify the teachings of Deyerl’s, and Sounder’s of a mounting configuration of the lower reflector in view of Staat’s teachings of a setting plate to further include the lower reflector is mounted on a setting plate and said setting plate serving as thermal bridge between the main body and the lower reflector to reduce the occurrence of overheating the plastic. [Col. 1, Lines 43-55]
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deyerl (US 2010/0200560) in view of in view of Moench (US 2010/0230863) in further view of Berns (US 5494430)
As Per Claim 12, Deyerl discloses wherein the discharge channel [refer to annotated Fig. 1, #C above] is parallel to the intake channel [refer to annotated Fig. 1, #B above] said discharge channel opening [refer to annoted Fig. 1, #C above], on the one hand, in the front housing [refer to annotated Fig. 1, #B below] through a discharge hole [refer to annotated Fig. 1 , #C above; it is inherent that some sort of opening or hole would have to be present to complete the cooling circuit (15)] and, on the other hand, on the rear face of the main body [refer to annotated Fig. 1, #A below; Par. 46,Lines 1-3; the reference discloses that the additional reflection bodies (17) would have the same embodiment conditions as the first reflection bodies (12), which includes the cooling circuit (15). Furthermore, with regards to a point of discharing, it is inherent that some sort of hole or opening would have to be present to complete the fluid circuit].

    PNG
    media_image7.png
    399
    442
    media_image7.png
    Greyscale

Deyerl does not disclose the discharge channel through an outlet port. 
Berns, much like Deyerl, pertains to an apparatus for treating molded plastic. [Abstract] 
Berns discloses the discharge channel through an outlet port. [Claim 2, Lines 8-10] 
Berns discloses the benefits for the discharge channel being through an outlet port in that it provides proper cooling so that if the machine is used continuously over a long period of time it doesn’t result in the degrading of quality. [Par. 9, Lines 1-3]
Therefore, it would have been obvious to modify the teachings of Deyerl’s cooling circuit in view of Berns teachings of an outlet port to further include the discharge channel through an outlet port to prevent degrading quality of material due to inadequate cooling. [Par. 9, Lines 1-3]
Response to Arguments
Applicant's arguments filed, 01/05/2021, have been fully considered.
Applicant asserts that Deyerl does not disclose that the light assembly is not in thermal contact with the main body of the apparatus as Deyerl is silent with respect to a fixing feature of the IR radiator with Deyerl equipment. 
The examiner respectfully disagrees. Deyerl clearly discloses that the light assembly is in thermal contact with the remainder of the apparatus, as if such were the case that the light assembly was not in thermal contact with the main body, then there would be no need for the inclusions of “dissipating heat” from the apparatus via the fluid circuit as Deyerl explicitly discloses, “…The apparatus 1 may include a cooling device 15 which dissipates, by means of circulating at least one fluid, heat from the apparatus…” [Par. 39]
Furthermore, Applicant asserts that the thermal exchange between a hot IR radiator (14) and a cooled wall (12-8) is not symmetrical as it depends on the surface from both features, and therefore, the cooled walls has almost no impact on the IR radiator because “the hot parts of the IR radiator are very small”, without displaying evidence.
The examiner respectfully disagrees. Deyerl explicitly discloses that the cooling circuit dissipates heat from the apparatus as a whole, but specifically said walls, not one without the other as applicant suggest, “…The apparatus 1 may include a cooling device 15 which dissipates, by means of circulating at least one fluid, heat from the apparatus…” [Par. 39]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-272-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761      

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726